DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 December 2020 has been entered.
 
Introduction
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.  The rejection of claim 3 under 112(d), the rejection of claims 1-4 and 6-8 under 35 U.S.C. 102(a)(1) as anticipated by Masuda (US 2016/0318796), and the rejection of claim 5 as obvious over Murata (JP-2010-116276) have been overcome by the amendments to the claims.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following informalities:  

Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogaki  (JP 2014141363).
The rejection below cites to the document and translation that accompanies this Office action.
Ogaki discloses strengthened (i.e., tempered) glass sheets.  See the abstract.  Examples 11 and 14 anticipate the compressive stress, depth of layer, thickness and central tension limitations of instant claims 1-3.  See Tables 2 and 3, and paragraphs [0042].  Below is a summary of the data presented in tables 2-3 of Ogaki and the results of the calculation of the claimed formulae:
Example
Thickness (µm)
CS (MPa)
DOL (µm)
CSx(DOL-20)/DOL
DOL/t
CT (MPa)
11
500
1170
31.0
415
0.06
83
14
500
880
37.0
404
0.07
76


	The values for central tension were calculated using equation 1, paragraph [0012] of the instant specification.
 	As to claim 4, Ogaki discloses that the glass is chemically strengthened in a single step.  See paragraph [0043].


Example 11
Example 14

Mol%
Mass %
Mol%
Mass %
SiO2
64
55.8%
70
64.7%
Al2O3
14.2
21.0%
6.4
10.0%
Na2O
15
13.5%
11.9
11.3%
MgO
3.8
2.2%
6.1
3.8%
CaO
0
0.0%
2.7
2.3%
Sb2O3
0
0.0%
0.1
0.4%
CeO2
3
7.5%
2.8
7.4%


The compositions of examples 11 and 14 anticipate claim 5.  A specific example in the prior art which falls within a claimed range, anticipates the range.  See MPEP 2131.03. 
	The properties of claims 6 and 7 are presumed to be inherent to the glass of examples 11 and 14 because the glass and tempered properties of the glasses are identical to the claimed invention, and the glass and tempering properties determine the breaking properties of the glass.
	As to claim 8, Ogaki discloses that the glass is a cover glass for a smartphone (i.e., a mobile terminal). See paragraph [0040].

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkawa et al.  (WO 2013/051514).
The rejection below cites to the document and translation that accompanies this Office action.
Ohkawa et al. discloses strengthened (i.e., tempered) glass sheets.  See the abstract.  Examples 7 and 8 and comparative example 2 anticipate the compressive stress, depth of layer, 
Example
Thickness (µm)
CS (MPa)
DOL (µm)
CSx(DOL-20)/DOL
DOL/t
CT (MPa)
7
600
716
42.5
379
0.07
59.1
8
500
706
37.0
374
0.09
72.3
CE2
600
756
47.0
434
0.08
70.2


	As to claim 2, example 8 of Ohkawa et al. has a thickness of 0.5 mm.  See Figure 12.	
As to claim 4, Ohkawa et al. discloses that the glass is chemically strengthened in a single step.  See paragraph [0039].
The glass compositions of examples 7, 8 and comparative example 2 are reported in mole percent for Glass A (examples 7 and 8) and Glass B (comparative example 2) rather than mass percent as recited in claim 5.  See paragraph [0044] and [0048].  The examiner converted the compositions from mole percent to mass percent and the results are shown below:

Glass A
Glass B

Mol%
Mass %
Mol%
Mass %
SiO2
66.7
62.3%
72.5
71.2%
Al2O3
10.8
17.1%
6.2
10.3%
Na2O
13.2
12.7%
12.8
13.0%
K2O
2.4
3.5%
0
0%
MgO
6.2
3.9%
8.5
5.6%
CaO
0.6
0.5%
0
0%


These glass compositions anticipate claim 5.  
	The properties of claims 6 and 7 are presumed to be inherent to the glass of examples 7, 8 and comparative example 2 because the glass and tempered properties of the glasses are identical to the claimed invention, and the glass and tempering properties determine the breaking properties of the glass.
.

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376.  The examiner can normally be reached on Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/David Sample/Primary Examiner, Art Unit 1784